

EXECUTION VERSION
























SHARED SERVICES AGREEMENT BY AND BETWEEN
ALICO, INC. AND
TRAFELET BROKAW CAPITAL MANAGEMENT, L.P.










June 1, 2015







































































--------------------------------------------------------------------------------



THIS SHARED SERVICES AGREEMENT (this "Agreement ") is made and entered into as
of this 1st day of June, 2015 by and between ALICO , INC., a corporation
organized under the laws of the State of Florida (on behalf of itself and its
affiliates and subsidiaries, hereinafter jointly referred to as "Purchaser "),
and TRAFELET BROKAW CAPITAL MANAGEMENT , L.P., a limited liability partnership
organized under the laws of the State of Delaware ("Supplier").


RECITALS


WHEREAS, Purchaser requires certain functions and administrative services in New
York City, including in connection with Purchaser 's office of the Chairman,
Chief Financial Officer and certain Board and other meetings;


WHEREAS, Purchaser has requested that Supplier provide such Services (as
hereinafter defined) on an at-cost basis;


WHEREAS , the intent and purpose of this Agreement is that Purchaser shall at
all times obtain the Services at a cost equal to or less than Purchaser would be
able to obtain equivalent services on an arm's-length basis from a third party;
and


WHEREAS, because Supplier is controlled by affiliates of Purchaser, the
transactions contemplated herein have been approved by the Audit Committee of
the Board of Directors of Purchaser (the "Audit Committee").


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, the parties agree as follows:




ARTICLE I
SERVICES PROVIDED


1.Description of Services. Subject to all the terms and conditions hereof ,
during the term of this Agreement , Supplier shall provide or cause to be
provided to Purchaser and its subsidiaries the following functional categories
of services:


(a)
Shared Office Services. Supplier shall provide Purchaser with, and Purchaser
shall purchase from Supplier, a license to use and occupy a portion of
Supplier's office space located at 410 Park Avenue, 17th Floor (or such other
space as is mutually agreed by the parties hereto, the "Shared Office") (the
"Shared Office Services''.);



(b)
Administrative Support. Supplier shall provide Purchaser with, and Purchaser
shall purchase from Supplier, such other services as are attendant to the Shared
Office Services, including reception, secretarial services and related
facilities services, as requested by Purchaser.



The above described services and products are referred to hereinafter,
collectively, as the "Services."



--------------------------------------------------------------------------------



2.Warranty Disclaimer. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN,
SUPPLIER MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING,
WITHOUT LIMITATION, WARRANTIES IMPLIED BY LAW OF MERCHANT ABILITY OR FITNESS FOR
A PARTICULAR PURPOSE , REGARDING THIS AGREEMENT, THE PERFORMANCE OF THE SERVICES
CONTEMPLATED BY THIS AGREEMENT OR ANY TANGIBLE PROPERTY DELIVERED BY SUPPLIER
PURSUANT TO THIS AGREEMENT.


3.Limitation of Liability. Subject to Section 1.2, neither party shall be liable
to the other or to any other person or entity for (a) any damages of any kind or
nature (including compensatory damages) arising out of any act or omission of a
party or any person or entity acting on behalf of a party attributable to or
arising in connection with the Services, whether negligent or otherwise, except
for such damages attributable to a party 's fraud, bad faith, gross negligence
or willful misconduct or (b) any indirect, punitive, exemplary, remote,
speculative or similar damages in excess of compensatory damages of the other
arising in connection with the transactions contemplated hereby (other than any
such liability with respect to a third-party claim).


4.Information. The Purchaser shall make available to Supplier any and all
information which Supplier shall reasonably deem necessary in order to perform
the Services hereunder.


ARTICLE II COMPENSATION


1.Fees.


(a)General Shared Service Fees. In consideration of the Services, during the
Initial Term of this Agreement , Purchaser will pay Supplier an amount equal to
Supplier's actual costs of providing the Services as a base shared services fee.
Such base shared services fee shall include internal allocations, as determined
by Supplier in consultation with Purchaser , and a prorated portion of any rent,
utilities, telecommunications , phone, information technology infrastructure and
support, leasehold improvements, property taxes, office supplies and similar
payments actually paid by Supplier in respect of the Shared Office determined by
multiplying the amounts paid by Supplier by the percentage of the Shared Office
used by Purchaser. For example, if Supplier in consultation with Purchaser
allocates 30% of all head-count in any specific department to Purchaser in any
year, and the total cost to Supplier for such department is $100,000 in such
year, then the Purchaser will be invoiced $30,000 for the related services in
such year. All such expenses and payments shall be fully supported with
reasonable documentation and copies of all such documentation shall be provided
to Purchaser upon Purchaser's reasonable request to the extent required to
support such expenses and payments.


(b)On or before December 1 of each year of the Term of this Agreement, Supplier
and Purchaser shall jointly agree on an estimate of Supplier's fees for each
functional category of Service set forth in Section 1.1(b) to be provided
pursuant this Agreement for Purchaser 's next fiscal year; provided , that to
the extent such fees cannot be determined, as to such unknown fees, Supplier
shall set out the basis on which they shall be charged . It is understood and
agreed that all fees charged to Purchaser for any particular month shall be no
greater than Supplier's actual costs of
providing such Services during such month, as determined pursuant to Section
2.1(a). Attached as Annex A is an estimate of such costs, on a monthly basis,
during the period beginning on June 1 and ending on December 31, 2015 .


2.Invoice and Payment Procedures. Purchaser shall pay Supplier all fees
described herein for Services hereunder by means of wire transfer of immediately
available funds transfer from Purchaser 's account to Supplier's designated
account. Supplier shall provide Purchaser with a written invoice of charges for
such fees and out-of-pocket and pre-paid expenses (unless such expenses are
already included in the relevant fees) on a monthly basis. Purchaser shall pay
each such invoice within thirty (30) days of receipt. In the event of any
dispute between Supplier and Purchaser over the amounts due for Services
rendered, such disputed amounts shall, upon resolution of the dispute, be
credited to or debited from



--------------------------------------------------------------------------------



Purchaser 's account against future payments for Services or paid in cash after
termination of this Agreement.


3.Purchaser Audit Rights. As reasonably requested by Purchaser (not to exceed
once per year) and at Purchaser 's sole expense, Purchaser or its independent
auditor may reasonably audit Supplier's charges or performance under this
Agreement. Purchaser will coordinate any such audits with Supplier and comply
with Supplier's reasonable policies and procedures regarding access to and use
of confidential information.


4.Certification to Audit Committee. Once each year during the Term of this
Agreement, Purchaser 's management shall certify to the Audit Committee that the
Services are being provided by Supplier at cost. Supplier shall reasonably
cooperate with and provide information, upon Purchaser's reasonable request, to
assist Purchaser 's management in making such certification .


ARTICLE III
TERM AND TERMINATION


1.Term. This Agreement shall take effect retroactive from January 1, 2015 and
will continue in force for an initial period of one (1) year from June 1, 2015
("Initial Term"), subject to earlier termination as provided in Section 3.2
hereof, and thereafter , this Agreement will be automatically renewed for
additional periods of one (1) year each ("Additional Term(s)").


2.Termination . This Agreement or an entire functional category of Services may
be terminated in accordance with the following provisions (Purchaser will have
no right to terminate any Services within a specific functional category of
Services):


(a)Either party hereto may terminate this Agreement at any time upon the
occurrence of an event of bankruptcy with respect to the other party;


(b)Either party may terminate this Agreement , or a particular functional
category of Services by giving notice in writing to the other party in the event
the other party is in material breach of this Agreement and has failed to cure
such breach within ninety (90) calendar days of receipt of written notice
thereof from the other party ; provided , that, to the extent such material
breach relates to a specific Service or specific Services, this Agreement may
only be terminated with respect to such Service or Services;





--------------------------------------------------------------------------------





(c)This Agreement , any Service or functional category of Services may be
terminated by the mutual written consent of the parties, which mutual consent
may terminate this Agreement in its entirety or terminate this Agreement in part
by terminating a specific functional category of Services; or


(d)Purchaser may terminate any or all of the functional categories of Services,
described in Section 1.1(b), and only such services, on written notice to
Supplier. The Section 1.1(b) Services that are the subject of such notice shall
be terminated as of the last day of the calendar month in which notice is given;
provided , that if notice is given after the fifteenth (15th) day of a calendar
month, the Service shall terminate on the last day of the calendar month
following the month in which notice is given. In the event such termination
would result in a breach by Supplier of a third party obligation, the parties
agree to use commercially reasonable efforts to resolve or prevent the breach in
a manner which will allow the Purchaser to proceed with termination of the
Service.


3.Rights and Obligations on Termination. In the event of termination of this
Agreement or a particular functional category of Services for any reason, the
parties will have the following rights and obligations:


(a)Termination will not release either party from the obligation to make payment
of all amounts then or thereafter due and owing for Services already provided;
and


(b)The obligations hereunder which by their terms or clear intent extend beyond
termination of this Agreement shall survive termination of this Agreement.


ARTICLE IV RELATIONSHIP


4.1 General. Nothing contained in this Agreement shall be construed to give
either party the power to direct or control the day-to-day activities of the
other party, nor to assume or create any obligation or responsibility, express
or implied, on behalf of or in the name of the other party. In fulfilling its
obligations under this Agreement, Supplier will be acting as an independent
contractor.


ARTICLE V MISCELLANEOUS


5.1    Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service or five (5) days
after being mailed by certified or registered mail, return receipt requested ,
with appropriate postage prepaid, or when received in the form of a facsimile or
email transmission and shall be directed to the address set forth below (or at
such other address or facsimile number as such party shall designate by like
notice):


As to Supplier:    Trafelet Brokaw Capital Management, L.P.
410 Park Avenue, 17th Floor New York, NY 10022
Attention:
Remy Trafelet
Fax No: 212-201-7801





--------------------------------------------------------------------------------



As to Purchaser    Alico, Inc.
10070 Daniels Interstate Court, Suite 100 Fort Myers, FL 33913
Attention:
Clayton G. Wilson
Fax No: 239-226 -2004


5.2    Entire Agreement; Amendments; Assignment. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof.
This Agreement may not be modified, amended, rescinded, canceled or waived, in
whole or in part, except by a written instrument duly executed by the parties
hereto. Neither party shall voluntarily or involuntarily assign its rights or
obligations under this Agreement without the prior written approval of the other
party. Any such prohibited assignment will be null and void.


5.3    Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, and each such counterpart will be deemed an original hereof,
but all such counterparts together will constitute one and the same instrument.


5.4    Waiver. No failure or delay by either party to take any action or assert
any right or remedy hereunder or to enforce strict compliance with any provision
hereof will be deemed to be a waiver of, or estopped with respect to, such
right, remedy or noncompliance in the event of the continuation or repetition of
the circumstances giving rise to such right, remedy or noncompliance. No waiver
will be effective unless given in a duly executed written instrument.


5.5    Severability. In the event that any of the terms or provisions of this
Agreement are in conflict with any rule of law or statutory provision or
otherwise unenforceable under the laws or regulations of any government or
subdivision thereof having jurisdiction over this agreement , such terms or
provisions will be deemed stricken from this Agreement to the extent necessary
to avoid such conflict, but such invalidity or unenforceability will not
invalidate any of the other terms or provisions of this agreement and the
remainder of such terms or provisions and the remainder of this Agreement will
continue in full force and effect, unless the invalidity or unenforceability of
any such provisions hereof does substantial violence to, or where the invalid or
unenforceable provisions comprise an integral part of, or are otherwise
inseparable from, the remainder of this Agreement.


5.6    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and their permitted successors and assigns, and nothing in this
Agreement express or implied shall give or be construed to give to any Person,
other than the Parties and their permitted successors and assigns, any legal or
equitable rights hereunder , whether as third-party beneficiaries or otherwise.


5.7    Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New York, United States of
America, without regard to its principles of conflicts of law (except to the
extent that the internal affairs doctrine or other requirements of statute or
case law requires the application of the laws of the country or jurisdiction of
organization of any entity).





--------------------------------------------------------------------------------



IN W ITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their
authorized representatives effective as of the date first above written.






ALICO INC.                    TRAFELET BROKAW CAPITAL MANAGEMENT, L.P.




By:    /s/ Clayton G. Wilson                    By:    /s/ Andrew
Loggia                




Its:    Chief Executive Officer                    Its:    Chief Financial
Officer        































































































--------------------------------------------------------------------------------



Annex A



--------------------------------------------------------------------------------





2015 OFFICE COSTS FOR TRAFELET BROKAW BASED ON SQUARE FOOTAGE USAGE
Office Costs
Monthly Cost
Total Annual Cost
Rent and Electricity
35,806
429,672
Amortized Improvements
5,137
61,640
Commercial Rent Tax
1,396
16,757
Technology and Support
4,500
54,000
Supplies and Miscellaneous
2,790
33,480
Letter of Credit
1,250
15,000
Total Monthly Office Cost
50,879
610,549
Square feet of office
6,072
6,072
Cost per Sq foot
8.38
100.55


ALICO ALLOCATION FOR SHARED SERVICES
Square Footage Allocation
2,429
 
Total Monthly Office Cost
20,352
Staff Support
 
50% Ad min cost (l00K/yr)
8,333
Receptionist
0
Analyst
4,167
Total Per Month Alico
32,852
Total For Quarter Alico
98,555




























































--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------








